         Case 2:16-cv-01380-MPK Document 144 Filed 02/15/19 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 KAREN KAPP, individually, and KAREN                 :
 KAPP, as Administrator of the Estate of her         :
 minor son, ZACHARY PROPER,                          :      Civil Action No. 2:16-cv-01380-MPK
                                                     :
                            Plaintiffs,              :      Magistrate Judge Maureen P. Kelly
                                                     :
                v.                                   :
                                                     :
 MURRAY THOMPSON and KAREN                           :
 MARUSA,                                             :
                                                     :      Electronically Filed
                            Defendants.              :


                       DEFENDANTS’ MOTION FOR CONTINUANCE

       AND NOW, come Defendants, MURRAY THOMPSON and KAREN MARUSA, by and

through their counsel, J. Eric Barchiesi, Senior Deputy Attorney General, and Keli M. Neary, Chief

Deputy Attorney General, Civil Litigation Section, and file the within Motion for Continuance

respectfully requesting that the trial in this matter, scheduled to commence on February 19, 2019,

be continued for the reasons set forth herein.

       1.      In this rather involved case, Plaintiff asserts claims of alleged professional liability

and 8th Amendment constitutional violations.

       2.      In support for her claims, Plaintiff intends to present testimony from two (2) expert

witnesses: Dr. Delaney Smith, via videotaped deposition; and Dr. Scott Tracy, live at trial.

       3.      To rebut Plaintiff’s expert testimony and defend the claims brought by Plaintiff,

Defendants rely on the expert opinions of Dr. Christie Lynn Parrish, a forensic psychologist from

Media, Pennsylvania.
         Case 2:16-cv-01380-MPK Document 144 Filed 02/15/19 Page 2 of 6



        4.      As the sole defense expert witness, the testimony of Dr. Parrish is vitally important

to the Defendants in defending the claims asserted by Plaintiff.

        5.      The jury trial of this matter was originally scheduled to occur on October 29, 2018.

[ECF No. 82].

        6.      At the time the case was originally scheduled for trial, Defendants’ expert, Dr.

Parrish, was available and made arrangements to travel to Pittsburgh to testify live before the jury.

        7.      Due to a tragic incident that occurred in the Pittsburgh area the weekend prior to

the call of the case for trial, the trial was continued on the basis that a fair and impartial jury would

be difficult, if not impossible, to select at that time.

        8.      The case was rescheduled for trial on February 19, 2019.

        9.      Given the importance of her testimony to the defense of the claims asserted,

Defendants intended to present the testimony of Dr. Parrish live before the jury, as was the

intention when the case was originally scheduled for trial in October 2018.

        10.     On February 13, 2019, counsel for Defendants was advised by Dr. Parrish that due

to an exacerbation of a chronic medical condition, she was unable to travel to Pittsburgh from

Media, PA and testify before the jury.

        11.     After advising opposing counsel and the Court of this unforeseen development,

counsel for Defendants obtained a letter report from Dr. Parrish’s treating medical provider

addressing the situation.1

        12.     In this letter report, signed by Dr. Regina Ubaldi-Rosen, Dr. Rosen noted the

following concerning Dr. Parrish’s current condition:




1
  A copy of Dr. Rosen’s letter report, dated February 14, 2019, was provided to the Court in a
separate email communication sent on February 14, 2019.
         Case 2:16-cv-01380-MPK Document 144 Filed 02/15/19 Page 3 of 6



               a.      Dr. Parrish has been receiving ongoing medical treatment with Dr. Rosen

                       for several serious medical conditions;

               b.      Presently, Dr. Parrish is “experiencing an acutely active phase related to her

                       medical conditions.”;

               c.      Dr. Rosen opined “at this time, that due to her current medical status [Dr.

                       Parrish] should not travel or resume her regular professional schedule until

                       such time as her present symptoms abate and it can be determined that her

                       medical condition has stabilized.”;

               d.      Dr. Rosen opined “the acute nature of [Dr. Parrish’s] current symptoms

                       precludes her from [travelling to Pittsburgh to testify as an expert witness]

                       and therefore is against my medical advice. Additionally, prolonged sitting

                       or standing (one hour or more) is also against my medical advice at this

                       time.”;

               e.      According to Dr. Rosen, “Dr. Parrish will require one or two months of

                       medical treatment, monitoring and assessment before she can be medically

                       cleared to travel long distances and resume her regular professional duties.”

       13.     In light of Dr. Parrish’s inability to appear live at the jury trial of this matter,

Defendants respectfully move for the continuance of this trial until such time as Dr. Parrish’s

temporary “acutely active phase” of her serious medical condition stabilizes.

       14.     While the Rules of Civil Procedure allow for videotaped depositions to be used at

trial, Defendants submit the vitally important testimony to be proffered by Dr. Parrish is crucial to
         Case 2:16-cv-01380-MPK Document 144 Filed 02/15/19 Page 4 of 6



their defense of this matter and to require Defendants to submit Dr. Parrish’s testimony to the jury

via videotape is prejudicial to Defendants’ defense to this case.2

       14.     It is axiomatic that “[e]xpert witnesses play a unique, and uniquely important, role

in our system of justice. Drawing upon their experience and training, expert witnesses often

provide vitally important testimony which aids judges and juries in navigating the increasingly

complicated and technical issues raised by litigation in our modern and complex society.” Ruehl

v. S.N.M. Enterprises, Inc., Civil No. 1:15-cv-168, 2107 WL 5749560, * 1 (M.D.Pa. Nov. 28,

2017) “The role of the expert witness is particularly crucial in complex, technological tort cases.”

Id., at * 1 (citing professional malpractice negligence as an example).

       15.     As the Third Circuit has explained, “[Live testimony over depositions] is the

favored method of presenting testimony… [t]he antipathy to depositions is due to a large part to

the desirability of having the factfinder witness demeanor. … The rule in our circuit is clear: a

videotape deposition is usually better than a stenographic deposition when the witness cannot

appear at trial; however, since demeanor is best judged by live testimony, live testimony is usually

better than videotaped testimony.” United States v. Wilson, 601 F.2d 95, 97 (3d Cir. 1979).

       16.     The Third Circuit has also opined that a videotape of a statement is less adequate

than the live performance of that statement before the jury. See, U.S. v. Ismaili, 828 F.2d 153, 170

(3d Cir. 1987), cert. denied, 485 U.S. 935 (1988).




2
  In a discussion between the attorneys at a conference call with the Court on February 14, 2019,
it was believed and represented that the length of the possible deposition testimony from Dr.
Parrish may be two and one-half (2.5) hours. Defendants submit a videotaped presentation of that
length to a jury is highly prejudicial to their defense by failing to allow the jury the opportunity to
view and appreciate the demeanor of the witness and also may prevent the jury from listening
attentively to the testimony.
         Case 2:16-cv-01380-MPK Document 144 Filed 02/15/19 Page 5 of 6



       17.     The preference for live testimony at trial rather than deposition testimony as a

substitute is uniformly stressed in case law and is embraced by the long-established principle that

“testimony by deposition is less desirable than oral testimony and should ordinarily be used as a

substitute only if the witness is not available to testify in person.” ATD-American Co. v. Krueger

Intern., Inc., Civil No.12-00032, 2014 WL 3952848, * 19 (E.D.Pa. Aug. 12, 2014).

       18.     In this instance, Dr. Parrish’s “acutely active phase” of her serious medical

conditions is a temporary situation.

       19.     While Dr. Parrish may be unable to appear at the trial of this matter during the week

of February 19, 2019, there is no evidence or expectation that she will forever be unavailable to

appear and present live testimony.

       20.     To the contrary, as noted by Dr. Rosen, Dr. Parrish is expected to resume her regular

professional duties and to be able to travel long distances with “one or two months of medical

treatment, monitoring and assessment.”

       21.     In United States v. Faison, 679 F.2d 292, 296 (3d Cir. 1982), the Third Circuit

found it to be an abuse of discretion when a District Court did not adjourn a trial to allow a witness,

who was unavailable to testify at the time of trial due to heart surgery, time to recover from the

illness, “which might [have been] temporary.”

       22.     In the instance case, the testimony of Dr. Parrish is crucial and vitally important to

Defendants’ defense of the claims asserted by Plaintiff.

       23.     The nature of the illness that prevents Dr. Parrish from attending the trial and

presenting live testimony is temporary and, pursuant to Dr. Parrish’s treating medical provider,

may stabilize with a month or two of treatment.
         Case 2:16-cv-01380-MPK Document 144 Filed 02/15/19 Page 6 of 6



       24.     As noted by the Third Circuit in Faison, “[t]he trial judge’s discretion in granting

an adjournment for witnesses unavailable due to illness must be guided on the one hand by the

policy of favoring live testimony and confrontation in the presence of the factfinder.” Faison, 679

F.2d at 297.

       25.     Defendants respectfully request that the trial in this case scheduled to commence

on February 19, 2019 be continued to allow for the live testimony of Dr. Parrish.



       WHEREFORE, Defendants respectfully request that this Honorable Court grant the within

Motion and continue the trial of this matter.



                                                      Respectfully submitted,

                                                      JOSH SHAPIRO
                                                      Attorney General

                                                By:   /s/ J. Eric Barchiesi
                                                      J. ERIC BARCHIESI
                                                      Sr. Deputy Attorney General
                                                      Pa. I.D. 55825

OFFICE OF ATTORNEY GENERAL                            KELI M. NEARY
1251 Waterfront Place                                 Chief Deputy Attorney General,
Mezzanine Level                                       Civil Litigation Section
Pittsburgh, PA 15222

February 19, 2019
